DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: Claims 21, 31, 36 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “a weight calculation circuit to calculate a first weight factor associated with a first microphone, and to calculate a second weight factor associated with a second microphone, each of the first and second weight factors based on position information and head angle information of a user relative to the first and second microphones, respectively; a bitrate selection circuit to select a first encoding bitrate based on the first weight factor, and to select a second encoding bitrate based on the second weight factor; and an adaptive bitrate encoder circuit to encode a first audio channel, which is associated with the first microphone, at the first encoding bitrate, and to encode a second audio channel, which is associated with the second microphone, at the second encoding bitrate”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 1/14/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652